Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/616,518, filed on June 07, 2017.  In response to Examiner’s Non-Final Office Action of August 13, 2020, Applicant, on November 12, 2020, amended claims 1, 12 and 19 and cancelled claim 2. Claims 1, 3-16 and 19-22 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed November 12, 2020 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed November 12, 2020.
On page 14-15, regarding the 35 U.S.C. § 103 rejection, Applicant argues the cited reference(s) fails to render the claims obvious. In response, as stated in Par. 22 of Applicant’s specification “A process manager is initially generated from project In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
On page 16-18, regarding the 35 U.S.C. § 103 rejection, Applicant argues the cited reference(s) fail to disclose “... generate a process manager based at least on the configuration scripts, wherein the process manager that executes the processes in accordance with the one or more configuration scripts and the project templates...” In response, as stated in Par. 31 of Applicant’s specification “The process manager 110 may be developed based on the attributes of the development system 130. For example, if the development system 130 for which the process manager 110 is to create production objects 108 is based on ORACLE technologies, then the process manager 110 may be developed in JAVA. In another example, if the development system 130 is an SAP system, then combinations of JAVA, SAP High-performance Analytic Appliance (HANA) and SPLUNK can be used.” The processor manager is a programming/coding language to identify steps/workflow to meet requirements.  Gagné-Langevin discloses ... generate a process manager based at least on the configuration scripts, wherein the process manager that executes the processes in accordance with the one or more configuration scripts and the project templates…” in Par. 52-" the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation." [Par. 55-56 discloses the configuration scripts] [Fig. 24 illustrates an overview of the process] and in Par. 77-“FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”) Gagné-Langevin continues to disclose the keywords for retrieving configuration scripts in Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, or may be delivered separately.”
Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection at 2A, Prong 2 – improving computing technology; solution rooted in computing technology. 
automatically generating documentation that includes status associated with implementation of the step artifacts,
execute the processes in accordance with the configuration scripts and the project templates
 updating the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1 - 9 and 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gagné-Langevin et al., US Publication No 20170116179A1 [hereinafter Gagné-Langevin], in view of Encina et al., US Publication No 20080140616A1 [hereinafter Encina]. 
Regarding Claim 1, Gagné-Langevin specifically teaches
An automatic management system generator comprising: one or more processors; a non-transitory data storage comprising instructions that cause the processors to:  access a plurality of project documents in human-readable format that are associated with a project, that includes an application to be generated for a system external to the automatic management system generator, the project documents comprising details regarding output artifacts to be generated for the application; (In Par. 21 of the Specification states “an example of an application that can be automatically generated as detailed herein can be a dashboard for a monitoring system.”- Gagné-Langevin Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par. 55-“Operation of the system 110 is generally controlled by a main processor or processors 112.; Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”; Par. 19-20- FIG. 11 is a schematic illustrating an initial physical layout of a document prior to alteration. FIG. 12 is a schematic illustrating a further physical layout of the document after alteration including rendered components resulting from inserted code.; Figure 19,20 illustrates GUI/ dashboard layout; Par. 142-“Alternatively, as noted above, the reference data may be retrieved from another table in the document, or from an external source.”; Par. 52 [graphical user interface element = dashboard]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieve one or more of configuration scripts and processes associated with the project from configuration scripts associated with multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system , the configuration scripts comprising machine- executable instructions in a specific programming language for the external system, the machine-executable instructions for configuring the processes (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “; Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identify one or more project templates for the one or more processes to be executed for the project, wherein the identification of the one or more project templates is based on the keywords; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
generate a process manager based at least on the configuration scripts, wherein the process manager executes the one or more processes (Gagné-Langevin Par 55-" Operation of the system 110 is generally controlled by a main processor or processors 112…Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal memory 114 (which can include standard volatile and non-volatile memory components, which can be integrated with other components such as the processor 112 or provided as distinct components)..”;  Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats,; Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”)
execute the processes in accordance with the configuration scripts and the project templates, wherein the execution of the processes comprises: … executing steps of the processes; (Gagné-Langevin Par. 93- “Optionally, the client system 110 also executes further processing at 925 to insert further task user interface elements associated with various elements or sub-elements (either prescribed or not) in the altered document. Based on the identifying codes that were inserted into the altered document (e.g., at steps 740 and 750 discussed above during server processing), further tasks are identified and presentation code or references to presentation code relating to those further tasks is injected into the altered document. Presentation code and executable scripts for executing these tasks may be stored remotely at the server system 200, or locally at the client system 110, but at this stage, the client system 110 determines whether to associate further tasks with altered document elements, and implements the association through insertion of presentation code in a manner similar to that described in FIG. 9. While this stage is illustrated as following other rendering 910, 915, 920, this client-side processing 925 may precede one or more of these other rendering steps, or in parallel. Finally, at 935, the complete altered document is rendered and displayed, together with task user interface elements."; Par. 139 –“ At 3315, based on the task to be executed, a rule set comprising one or more rules is generated using information from the framework associated with the document type.”);
…updating the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. ");
identifying, based on the project templates, one or more sub-processes comprised in the processes (Gagné-Langevin Par. 107- “Actuation of the various user interface elements 1201-1209 results in execution of code to implement the associated task with the identified prescribed element or sub-element as a target of the task.”; Par. 78-“Prescribed elements may be predefined for the document according to any authoritative text or guideline applicable to the document. For example, guidelines for the document may require or recommend inclusion of certain kinds of substantive content (e.g., compensation data, biographical information)”; Par 79-“ As another example, a prescribed element may comprise multiple sub-elements, so the validation criteria may include requirements for location or adjacency in the document; for example, a prescribed element that is defined as comprising a title and tabulated data may be considered present and complete in the document if a particular type of HTML element that contains specified keywords (such as a title with a specific phrase) is found (the first sub-element) and is present in the document adjacent or substantially adjacent to another HTML element, such as a table structure (the second sub-element) that also meets its validation criteria.” );
executing the one or more sub-processes;  generating respective step artifacts during the execution of one or more of the process steps and the one or more sub-processes (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element]);
automatically generating documentation that includes status associated with implementation of the respective step artifacts (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation …”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.;”);
 and validating the respective step artifacts  (Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”);
store the validated step artifacts as the output artifacts generated by the processes. (Gagné-Langevin Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”; Figure 26);
and provide the output artifacts as the application to the external system (Gagné-Langevin Par. 52-“ In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”.

Gagné-Langevin identifies keywords within a document with OCR and the feature is expounded upon in the following feature taught by Encina:
obtain word tokens from the parsed project documents (Encina Par. 137- “A token type assigns a general category to a token, such as EmailAddress, Acronym, Abbreviation, Identifier, Word. Each Token contains the following information:”; Par. 204-“Because words may be encountered in many forms (different tenses, singular, plural, etc.) the terms may be stemmed before the hash value is computed. A popular stemming algorithm is the Porter Stemmer."; Par. 205-"Referring to FIG. 18, the text analyzer implements the important process of inferring the structure of the text. Tokens and token types are used to form terms which are looked up in the term index. Tokens are processed before they are sent to the term index. For example, ‘word’ tokens may be converted to lower case so that they are matched regardless of case (‘Limited’ is the same word as ‘limited’), whereas the case of ‘acronym’ tokens is preserved (‘LLC’ is not the same word as ‘llc’).";Par. 207-"An optional stemming algorithm such as the Porter Stemmer can be applied to the input string. The output of this step is a modified input string.”; Par. 219-“An example of recognition of terms within a Microsoft Word document is shown in FIG. 25. The document contains complex data; formatted text, pictures (ActiveX and static JPEG) and a table with hyperlinked data within the cells. Parsing of the document into “terms” that can be processed (recognition of the terms, tokenizing and lookup) provides rich functionality. In this example only the words “Protein-tyrosine kinases (PTKs)” are processed. Once terms have been processed and their “position” in a hierarchical concept tree or ontology recognized, relationships to all other concepts within the ontology is determined. These relationships provide the ability to capture related-ness and similarity, and provide access to various actions.”);
extract keywords associated with the project from the word tokens; (Encina Par. 133-“ Referring to FIG. 18, the text analyzer proceeds in three stages: [0134] Partitioning of the body of text into phrases [0135] Partitioning of phrases into words (tokens) and processing of the words by algorithms such as stemming [0136] Assignment of token types to tokens”; Par. 180-183 -“ The client recognizer begins by examining the entities (text and non-text) in the document. Non-text entities such as images, ActiveX controls, may be recognized as concepts using specialized methods. Text entities are pre-processed by a text analyzer and then submitted to the recognizer. The text analyzer proceeds in three stages 1)Partitioning of the body of text into phrases 2)Partitioning of phrases into words (tokens) 3)Assignment of token types to tokens”)
Gagné-Langevin is directed to a document processing system with the use of OCR capability and Encina improves upon how documents are accessed by word-tokens. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin by improving its OCR capability and utilizing the word-tokens for extracting keywords and utilize the Porter Stemmer algorithm , as taught by Encina, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of recognizing text and non-text within a document (Encina Par. 180).

Regarding Claim 2 - cancelled

Regarding Claim 3, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin identifies keywords within a document and the feature is expounded upon in the following feature taught by Encina:
wherein the  instructions to extract keywords associated with the project further comprising instructions that cause the one or more processors to: process the word tokens via a Porter-Stemmer algorithm to generate a list of the keywords. (Encina Par. 204-“ Because words may be encountered in many forms (different tenses, singular, plural, etc.) the terms may be stemmed before the hash value is computed. A popular stemming algorithm is the Porter Stemmer."; Par. 205-"Referring to FIG. 18, the text analyzer implements the important process of inferring the structure of the text. Tokens and token types are used to form terms which are looked up in the term index. Tokens are processed before they are sent to the term index. For example, ‘word’ tokens may be converted to lower case so that they are matched regardless of case (‘Limited’ is the same word as ‘limited’), whereas the case of ‘acronym’ tokens is preserved (‘LLC’ is not the same word as ‘llc’).";Par. 207-"An optional stemming algorithm such as the Porter Stemmer can be applied to the input string. The output of this step is a modified input string.”)
Gagné-Langevin is directed to a document processing system with the use of OCR capability and Encina improves upon how documents are accessed by word-tokens. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin by improving its OCR capability and utilizing the word-tokens for extracting keywords and utilize the Porter Stemmer algorithm , as taught by Encina, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of recognizing text and non-text within a document (Encina Par. 180).
Regarding Claim 4, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: configure the processes in accordance with the instructions included in the configuration scripts. (Gagné-Langevin Par. 80-“ A prescribed element may also be associated with multiple types of tasks. In the framework, the validation criteria, rules, and tasks may be represented as pointers to another data structure that contains the actual criteria, rules, and task definitions. In some cases, different prescribed elements may have common validators, rules, or tasks, so the relationship among prescribed elements and these characteristics may be a many-to-many relationship. "; Par. 82-"At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. "; Par. 55-"Operation of the system 110 is generally controlled by a main processor or processors 112. The system 110 may be operated under mains power or may be a battery-powered device; these features are not illustrated in FIG. 2 for ease of exposition. Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal me”; Par. 56-" Many standards are under revision or may be replaced in future, and it is expected that the examples described herein will be implementable under successor or replacement standards. Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment;).
Regarding Claim 5, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: load the one or more project templates for the execution of the processes. (Gagné-Langevin Par. 66-“ The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390. The system 200 also includes an editing module 360 and a rollback or backup module 370, which access copies of the document or portions thereof stored in the data store 390. The editing module 360 implements editing instructions received from the client system 110 on the document, and the rollback module 370 permits the user to revert the state and content of the document to an earlier stage in the editing process.”)
Regarding Claim 6, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: execute the processes in accordance with the project templates. (Gagné-Langevin Abstract-“ A method and system are provided for processing a document comprising a plurality of content portions. The document includes code identifying tasks corresponding to at least one content portion of the document, and code defining an associated user interface element. When the user interface element is activated to invoke the task, tasks to be executed by a remote system are executed by the remote system using a remotely stored copy of the associated content portion, while tasks to be executed by a local system are executed by the local system using a locally stored copy of the content portion."; Par. 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390. The system 200 also includes an editing module 360 and a rollback or backup module 370, which access copies of the document or portions thereof stored in the data store 390. The editing module 360 implements editing instructions received from the client system 110 on the document, and the rollback module 370 permits the user to revert the state and content of the document to an earlier stage in the editing process.”)
Regarding Claim 7, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the output artifacts comprise one or more of documents, deliverables, executable code modules and objects produced, modified or used by the project. (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. … In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document.”[status of prescribed element])
Regarding Claim 8, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the steps of the processes further comprising instructions that cause the one or more processors to: access input artifacts required for each of the process steps; and validate the input artifacts prior to the execution of the process steps. (Gagné-Langevin - Figure 24; Par. 119-“Subsequently, at 2435, a command to conduct automated review or validation of the prescribed content is received. This may be one of the validation or consistency checking tasks represented by user interface elements 1203-1208; thus, the command may be invoked by executing embedded display code in the document. At 2440, in response to invocation of the task, the type of task or review type is determined based on the identifiers or other code embedded in the document; then any appropriate rule sets are loaded at 2445. If validation tasks are handled at the server 200, then the determination of the type of task or review 2440 and loading of rule sets and templates 2445 are carried out at the server system 200. Next, the server 200 carries out validation of the prescribed element content against the framework at 2450. The result, at this stage, may be a determination that content is missing 2455 (e.g., a title is missing); a discrepancy 2460 (such as a total that does not match other data in the table, or a mismatch between the wording of the document and predefined prescribed element wording); or in some cases, where the task includes such identification, an identification of superfluous content 2465 in the document (e.g., extra language that is not specifically required for the prescribed element).”)
Regarding Claim 9, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to generate respective step artifacts during the execution of one or more of the processes and the one or more sub-processes further comprising instructions that cause the one or more processors to: access a plurality of requirements documents associated with a project, the requirements documents comprising details regarding the output artifacts to  be generated for a project in human-readable format; (Gagné-Langevin Par. 77-“ A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. Table 1 illustrates example content of a framework for a specific document type. The tabular form presented below does not necessarily represent the data structure in which the framework information is stored: "; Par. 79-"Validation criteria can include keywords or structural requirements used to determine whether a given prescribed element is present, missing, or incomplete in the document content. For instance, a prescribed element may comprise a particular title or heading in the document, in which case the validation criteria can include specific keywords in the particular title, or acceptable synonyms. Rules can include requirements for presence of exact keywords or synonyms, and in some cases a requirement that a particular keyword or synonym not be present in the vicinity of another keyword or synonym in a given content portion (e.g., for a determination that a particular portion is an "indoor air emissions" prescribed element, a rule may require that the word "emissions" be present and the word "outdoor" or a synonym like "outside" or "external" not be within a specific range of words, lines, or sentences of "emissions"). As another example, a prescribed element may comprise multiple sub-elements, so the validation criteria may include requirements for location or adjacency in the document; for example, a prescribed element that is defined as comprising a title and tabulated data may be considered present and complete in the document if a particular type of HTML element that contains specified keywords (such as a title with a specific phrase) is found (the first sub-element) and is present in the document adjacent or substantially adjacent to another HTML element, such as a table structure (the second sub-element) that also meets its validation criteria. On the other hand, that prescribed element may be determined to be present but incomplete if the first sub-element is found but not the second, or vice versa. Thus, the framework may contain multiple validation criteria and rules for a given prescribed element. Validation criteria may be established by subject matter experts for the given document type, or by automated analysis of exemplar documents. Keyword synonyms may be detected by monitoring user word choices.”)
retrieve configuration scripts associated with one or more processes within the project by employing one or more of the keywords that pertain to programming language attributes of the external system, the configuration scripts comprising machine-executable instructions for configuring the processes. (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. The system 110 may be operated under mains power or may be a battery-powered device; these features are not illustrated in FIG. 2 for ease of exposition. Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal me"; Par. 56-" Many standards are under revision or may be replaced in future, and it is expected that the examples described herein will be implementable under successor or replacement standards. Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110 [programming language attributes], or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 107-“Actuation of the various user interface elements 1201-1209 results in execution of code to implement the associated task with the identified prescribed element or sub-element as a target of the task”);
Gagné-Langevin identifies keywords within a document and the feature is expounded upon in the following feature taught by Encina:
obtain word tokens by parsing the requirements documents; (Encina Par. 137- “A token type assigns a general category to a token, such as EmailAddress, Acronym, Abbreviation, Identifier, Word. Each Token contains the following information:”; Par. 204-“Because words may be encountered in many forms (different tenses, singular, plural, etc.) the terms may be stemmed before the hash value is computed. A popular stemming algorithm is the Porter Stemmer."; Par. 205-"Referring to FIG. 18, the text analyzer implements the important process of inferring the structure of the text. Tokens and token types are used to form terms which are looked up in the term index. Tokens are processed before they are sent to the term index. For example, ‘word’ tokens may be converted to lower case so that they are matched regardless of case (‘Limited’ is the same word as ‘limited’), whereas the case of ‘acronym’ tokens is preserved (‘LLC’ is not the same word as ‘llc’).";Par. 207-"An optional stemming algorithm such as the Porter Stemmer can be applied to the input string. The output of this step is a modified input string.”; Par. 219-“An example of recognition of terms within a Microsoft Word document is shown in FIG. 25. The document contains complex data; formatted text, pictures (ActiveX and static JPEG) and a table with hyperlinked data within the cells. Parsing of the document into “terms” that can be processed (recognition of the terms, tokenizing and lookup) provides rich functionality. In this example only the words “Protein-tyrosine kinases (PTKs)” are processed. Once terms have been processed and their “position” in a hierarchical concept tree or ontology recognized, relationships to all other concepts within the ontology is determined. These relationships provide the ability to capture related-ness and similarity, and provide access to various actions.”);
extract keywords associated with the project from the word tokens; (Encina Par. 133-“ Referring to FIG. 18, the text analyzer proceeds in three stages: [0134] Partitioning of the body of text into phrases [0135] Partitioning of phrases into words (tokens) and processing of the words by algorithms such as stemming [0136] Assignment of token types to tokens”; Par. 180-183 -“ The client recognizer begins by examining the entities (text and non-text) in the document. Non-text entities such as images, ActiveX controls, may be recognized as concepts using specialized methods. Text entities are pre-processed by a text analyzer and then submitted to the recognizer. The text analyzer proceeds in three stages 1)Partitioning of the body of text into phrases 2)Partitioning of phrases into words (tokens) 3)Assignment of token types to tokens”)
Gagné-Langevin is directed to a document processing system with the use of OCR capability and Encina improves upon how documents are accessed by word-tokens. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin by improving its OCR capability and utilizing the word-tokens for extracting keywords and utilize the Porter Stemmer algorithm , as taught by Encina, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of recognizing text and non-text within a document (Encina Par. 180).
Regarding Claim 19, Gagné-Langevin specifically teaches
A non-transitory computer-readable storage medium comprising machine- readable instructions that cause a processor to: access a plurality of project documents associated with a project that includes an application to be generated for a system external to an automatic management system generator, the project documents comprising details in human-readable format regarding output 15 artifacts to be generated for the application; (Gagné-Langevin Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Claim 13-“ A nontransitory data processing system-readable medium bearing code which, when executed by one or more processors of a user data processing system, causes the user data processing system to:” Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”; Par. 19-20- FIG. 11 is a schematic illustrating an initial physical layout of a document prior to alteration. FIG. 12 is a schematic illustrating a further physical layout of the document after alteration including rendered components resulting from inserted code.; Figure 19,20 illustrates GUI/ dashboard layout; Par. 52 [graphical user interface element = dashboard]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieve one or more of configuration scripts and processes associated with the project from configuration scripts associated with multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system, the configuration scripts comprising machine- executable instructions in a specific programming language for the external system, the machine-executable instructions for configuring the processes  (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “;Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identify one or more project templates for the one or more processes to be executed for the project, wherein the identification of the one or more project templates is  based on the keywords; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
generate a process manager based at least on the configuration scripts, wherein the process manager includes a validator, a processor and a creator, the process manager executes the processes in accordance with the configuration scripts and the project templates and wherein the execution of the processes by the process manager comprises: …executing by the creator of the process manager steps of the processes… (Gagné-Langevin  Par 55-" Operation of the system 110 is generally controlled by a main processor or processors 112…Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal memory 114 (which can include standard volatile and non-volatile memory components, which can be integrated with other components such as the processor 112 or provided as distinct components)..”;  Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats,; Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par. 52-“The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”; Par. 93- “Optionally, the client system 110 also executes further processing at 925 to insert further task user interface elements associated with various elements or sub-elements (either prescribed or not) in the altered document. Based on the identifying codes that were inserted into the altered document (e.g., at steps 740 and 750 discussed above during server processing), further tasks are identified and presentation code or references to presentation code relating to those further tasks is injected into the altered document. Presentation code and executable scripts for executing these tasks may be stored remotely at the server system 200, or locally at the client system 110, but at this stage, the client system 110 determines whether to associate further tasks with altered document elements, and implements the association through insertion of presentation code in a manner similar to that described in FIG. 9. While this stage is illustrated as following other rendering 910, 915, 920, this client-side processing 925 may precede one or more of these other rendering steps, or in parallel. Finally, at 935, the complete altered document is rendered and displayed, together with task user interface elements."; Par. 139 –“ At 3315, based on the task to be executed, a rule set comprising one or more rules is generated using information from the framework associated with the document type.”);
…updating by the creator of the process manager  the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. "; Par. 55-56);
identifying, by the creator of the process manager based on the project templates, one or more sub-processes comprised in the processes  (Gagné-Langevin Par. 107- “Actuation of the various user interface elements 1201-1209 results in execution of code to implement the associated task with the identified prescribed element or sub-element as a target of the task.”; Par. 78-“Prescribed elements may be predefined for the document according to any authoritative text or guideline applicable to the document. For example, guidelines for the document may require or recommend inclusion of certain kinds of substantive content (e.g., compensation data, biographical information)”; Par 79-“ As another example, a prescribed element may comprise multiple sub-elements, so the validation criteria may include requirements for location or adjacency in the document; for example, a prescribed element that is defined as comprising a title and tabulated data may be considered present and complete in the document if a particular type of HTML element that contains specified keywords (such as a title with a specific phrase) is found (the first sub-element) and is present in the document adjacent or substantially adjacent to another HTML element, such as a table structure (the second sub-element) that also meets its validation criteria.”; Par. 55-56 );
executing  by the creator of the process manager the one or more sub-processes;  generating by the creator of the process manager respective step artifacts during the execution of one or more of the process steps and the one or more sub-processes (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element]; Par. 55-56);
automatically generating by the creator of the process manager documentation that includes status associated with implementation of the step artifacts(Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation …”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.;”Par. 55-56);
 and validating by the validator of the process manager the respective step artifacts  (Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 55-56);
store the validated step artifacts as the output artifacts generated by the processes. (Gagné-Langevin Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”; Figure 26
and provide the output artifacts as the application to the external system (Gagné-Langevin Par. 52-“ In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”.

Gagné-Langevin identifies keywords within a document and the feature is expounded upon in the following feature taught by Encina:
obtain word tokens from the parsed project documents (Encina Par. 137- “A token type assigns a general category to a token, such as EmailAddress, Acronym, Abbreviation, Identifier, Word. Each Token contains the following information:”; Par. 204-“Because words may be encountered in many forms (different tenses, singular, plural, etc.) the terms may be stemmed before the hash value is computed. A popular stemming algorithm is the Porter Stemmer."; Par. 205-"Referring to FIG. 18, the text analyzer implements the important process of inferring the structure of the text. Tokens and token types are used to form terms which are looked up in the term index. Tokens are processed before they are sent to the term index. For example, ‘word’ tokens may be converted to lower case so that they are matched regardless of case (‘Limited’ is the same word as ‘limited’), whereas the case of ‘acronym’ tokens is preserved (‘LLC’ is not the same word as ‘llc’).";Par. 207-"An optional stemming algorithm such as the Porter Stemmer can be applied to the input string. The output of this step is a modified input string.”; Par. 219-“An example of recognition of terms within a Microsoft Word document is shown in FIG. 25. The document contains complex data; formatted text, pictures (ActiveX and static JPEG) and a table with hyperlinked data within the cells. Parsing of the document into “terms” that can be processed (recognition of the terms, tokenizing and lookup) provides rich functionality. In this example only the words “Protein-tyrosine kinases (PTKs)” are processed. Once terms have been processed and their “position” in a hierarchical concept tree or ontology recognized, relationships to all other concepts within the ontology is determined. These relationships provide the ability to capture related-ness and similarity, and provide access to various actions.”);

extract keywords associated with the project from the word tokens; (Encina Par. 133-“ Referring to FIG. 18, the text analyzer proceeds in three stages: [0134] Partitioning of the body of text into phrases [0135] Partitioning of phrases into words (tokens) and processing of the words by algorithms such as stemming [0136] Assignment of token types to tokens”; Par. 180-183 -“ The client recognizer begins by examining the entities (text and non-text) in the document. Non-text entities such as images, ActiveX controls, may be recognized as concepts using specialized methods. Text entities are pre-processed by a text analyzer and then submitted to the recognizer. The text analyzer proceeds in three stages 1)Partitioning of the body of text into phrases 2)Partitioning of phrases into words (tokens) 3)Assignment of token types to tokens”)
Gagné-Langevin is directed to a document processing system with the use of word-tokens and Encina improves upon how documents are accessed by word-tokens. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin by improving its OCR capability and utilizing the word-tokens for extracting keywords and utilize the Porter Stemmer algorithm , as taught by Encina, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of recognizing text and non-text within a document (Encina Par. 180) as recognized by Encina.
Regarding Claim 21, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
 wherein the instructions to generate respective step artifacts associated with the project further comprising instructions that cause the processors to: generate the respective step artifacts for the application including a graphical user interface (GUI) for a dashboard that monitors processes on a monitoring platform implemented by the external system.; (Gagné-Langevin Par. 52 [graphical user interface element = dashboard as stated in Par. 21 of Applicant’s specification]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”; Fig. 13-19; Par. 143-“ a pointer list of pseudotable cell values is generated at 3420, and is used to track the comparison of the target pseudotable values to the reference data at 3425.”)
Regarding Claim 22, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
 wherein the instructions for updating the machine executable instructions retrieved from the solutions database with at least the data sources further comprising instructions that cause the processors to: updating the machine executable instructions retrieved from the solutions database with at least security mechanisms providing access to the data sources, the security mechanisms including user names and passwords. ( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 71-“The authentication method may involve single- or multiple factor authentication; for instance, the user may be provisioned with a username and password to use as credentials for authentication, and in addition to this, is optionally provided with a physical or digital token bearing additional authentication data (e.g., a digital certificate) for use in authentication.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. "; Par. 147-“In still other implementations, the selection of the client system 110 or server system 200 to execute a task may depend on security settings. For instance, when the entire document is sensitive or confidential, and transmission to an external server is discouraged, most processing and tasks can be executed at the client system 110, and the server 200 may provide any external resources or code required by the client system 110 in response to requests sent from the client.”)
Claims 10 – 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gagné-Langevin et al., US Publication No 20170116179A1 [hereinafter Gagné-Langevin], in view of Encina et al., US Publication No 20080140616A1 [hereinafter Encina], and in further view of Miller et al., US Publication No 20110295643A1 [hereinafter Miller].
Regarding Claim 10, Gagné-Langevin in view of Encina teach the automatic management system generator of claim 9….
Gagné-Langevin teaches
wherein the non- transitory data storage further comprising instructions that cause the one or more processors to: store information relevant to the processes in a project transactions database; (Gagné-Langevin Par. 90-" At 805, the prescribed element of a given content portion is identified, and based on the information in the framework corresponding to the document, identifying information about the task(s) associated with the prescribed element are retrieved from a data store at 810.”)
obtain project closure documents relevant to the project (Gagné-Langevin Figure 22; Par. 115- [complete]- "FIG. 22 illustrates a further view of missing components in the document. The graphical user interface 1300 now includes a further overlay 2210 listing prescribed elements identified as missing, partially complete, and complete. Not all prescribed elements need be presented in the listing 2212; for example, the completed elements may be omitted. Selection of one of the prescribed elements in the overlay 2210, in this example, may result in the document display region 1320 being updated to show the relevant part of the document, such as the location of a partially complete prescribed element, or the expected location of a missing prescribed element. In this example, however, a further overlay 2310 is displayed, displaying either the content of the prescribed element as it currently exists, if it is incomplete but present;”);
Gagné-Langevin teaches improving document processing and analysis and the feature is expounded upon in a teaching in Miller:
and validate the project closure documents; (Miller Par 151-"Project Management verifies that all activities for a project are complete so that all resources can be released and all documentation and responsibilities can be transferred to the necessary parties.”; Par. 207-" Specifically, the organization should perform an analysis of the gathered requirements using process, event, data and content modeling techniques. Similarly, the organization may use validation techniques to confirm requirements such as prototyping and simulations. The organization may also create cases or scenarios to ensure requirements will be operational. The organization may additionally perform risk assessment against the identified requirements. The organization next documents the application and interface requirement specifications using a template. The actual requirements should be documented using a requirements traceability matrix for future tracking against other work products. The organization should make verify requirements are documented in a manner to ensure bidirectional traceability so that it is possible to trace requirements from the requirements development phase to the testing phase and vice versa. In addition, it should be possible to trace requirements across interfaces. In performing step 745, the organization preferably involves project participants impacted by the requirements in the review and sign-off of the requirements”)
Gagné-Langevin and Miller are directed to document management and analysis tools. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina to utilize workflow within project management, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina with the motivation of organizational management and improving the project delivery management process (Miller Par. 15) as recognized by Miller.
Regarding Claim 11, Gagné-Langevin in view of Encina in further view of Miller teach the automatic management system generator of claim 10….
Gagné-Langevin teaches improving document processing and analysis and the feature is expounded upon in a teaching in Miller:
wherein the non- transitory data storage further comprising instructions that cause the one or more processors to: archive the validated project closure documents to an archive database; (Miller Par 148-" Generally, the organization requests, evaluates, approves or disapproves, and implements changes to the baselined configuration items defined during the configuration identification activities. All of the configuration items should be archived and placed under the project's documented change control process.”)
Gagné-Langevin and Miller are directed to document management and analysis tools. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina to utilize workflow within project management, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina with the motivation of organizational management and improving the project delivery management process (Miller Par. 15) as recognized by Miller.
Regarding Claim 20, Gagné-Langevin in view of Encina teach the non-transitory computer-readable storage medium of claim 19….
Gagné-Langevin teaches
further comprising machine-readable instructions that cause a processor to:; (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input. While automation in this manner may reduce the human resource cost in generating and reviewing documents, there still remains a need for the exercise of professional skill and judgment in the preparation and review of many types of documents, particularly “bespoke” documents. Human judgment cannot be completely delegated to computers.”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”);
Gagné-Langevin teaches improving document processing and analysis and the feature is expounded upon in a teaching in Miller:
further comprising machine-readable instructions that cause a processor to: fine tuning the process manager based on the project documents. (Miller Par 82-83-" Returning to FIG. 2A, the next step in improving the control process in step 203 is to conduct process improvements, step 280. The organization performs step 280 to manage process improvement activities. During step 280, the SEPG takes the feedback it received from the SQA review, assessments, quarterly surveys, and feedback from other sources, and begins translating this feedback into improvements in SEPG processes and tools. Results from step 280 will be used to maintain, update, and develop SEPG processes, tools, and assets. Step 280 is illustrated in greater detail in FIG. 2I. ; As depicted in FIG. 2I, the first step in conducting process improvements is to maintain and improve processes and tools, step 281. In step 281, anyone in the organization and its external reviewers may identify a process improvement opportunity (with a process, template, training, standard, tools, or the document repository itself). This could be in the form of an error (through a SIR), an improvement, an enhancement request (through a CR), or any other process improvement concern. The process improvement team leader should examine the process improvement opportunity, and a decision may be made on implementing the process improvement. If it is determined that the changes will be incorporated into the appropriate process asset (process, template, standard, training, etc.) in accordance with SEPG standards, then a SIR or CR may be documented to capture the change.”)
Gagné-Langevin and Miller are directed to document management and analysis tools. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina to utilize workflow within project management, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina with the motivation of organizational management and improving the project delivery management process (Miller Par. 15) as recognized by Miller.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gagné-Langevin et al., US Publication No 20170116179A1 [hereinafter Gagné-Langevin], in view of Encina et al., US Publication No 20080140616A1 [hereinafter Encina], in further view of Miller et al., US Publication No 20110295643A1 [hereinafter Miller], and in further view of Gaun et al., US Patent No 9020972B1 [hereinafter Gaun].
Regarding Claim 12, Gagné-Langevin specifically teaches
A method of automatically generating an application comprising:  accessing one or more project documents in human-readable format that are associated with a project that includes an application to be generated for an external system ; (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input.”; Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”;  Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieving input artifacts comprising information regarding the application to be generated, the input artifacts comprising one or more of configuration scripts, project templates and processes information…; (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations.”);
…the configuration scripts comprising machine-executable instructions in a specific programming language of the external system and the configuration scripts are retrieved from configuration scripts of multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system; (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “;Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identifying process steps to be executed for the generation of the application based at least on the input artifacts; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
…updating the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. ");
generating a process manager based at least on the configuration scripts, wherein the process manager includes a validator, a processor and a creator and the processor of the process manager executes the process steps based on one or more of the project templates and the processes information; (Gagné-Langevin Par 55-" Operation of the system 110 is generally controlled by a main processor or processors 112…Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal memory 114 (which can include standard volatile and non-volatile memory components, which can be integrated with other components such as the processor 112 or provided as distinct components)..”;  Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.; Par. 93- “Optionally, the client system 110 also executes further processing at 925 to insert further task user interface elements associated with various elements or sub-elements (either prescribed or not) in the altered document. Based on the identifying codes that were inserted into the altered document (e.g., at steps 740 and 750 discussed above during server processing), further tasks are identified and presentation code or references to presentation code relating to those further tasks is injected into the altered document. Presentation code and executable scripts for executing these tasks may be stored remotely at the server system 200, or locally at the client system 110, but at this stage, the client system 110 determines whether to associate further tasks with altered document elements, and implements the association through insertion of presentation code in a manner similar to that described in FIG. 9. While this stage is illustrated as following other rendering 910, 915, 920, this client-side processing 925 may precede one or more of these other rendering steps, or in parallel. Finally, at 935, the complete altered document is rendered and displayed, together with task user interface elements."; Par 139-"FIGS. 33 and 34 illustrate example processes for the various tasks mentioned in FIG. 32. In FIG. 33, a consistency or compare task[processor] may involve evaluating the content of the table in the document for compliance with specific rules or content requirements; for instance, specific types of prescribed tables may be required to include columns or rows containing specific information, such as the salary information illustrated in FIG. 29."; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation [validator]. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”);
executing, by the creator of the process manager, the process steps and sub-processes; ( Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element]) 
 generating, by the creator of the process manager,  step artifacts upon executing the process steps, the step artifacts comprising at least… for the application; (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element])”; Par. 55-56);
validating, by the validator of the process manager.. Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 55-56
automatically generating by the creator of the process manager,  object documentation that includes status associated with implementation of the step artifacts and test results documents for future use... as the application to the external system . (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation …”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.”; Par. 55-56);

Gagné-Langevin identifies keywords within a document and the feature is expounded upon in the following feature taught by Encina:
obtaining word tokens by from the parsed project documents (Encina Par. 137- “A token type assigns a general category to a token, such as EmailAddress, Acronym, Abbreviation, Identifier, Word. Each Token contains the following information:”; Par. 204-“Because words may be encountered in many forms (different tenses, singular, plural, etc.) the terms may be stemmed before the hash value is computed. A popular stemming algorithm is the Porter Stemmer."; Par. 205-"Referring to FIG. 18, the text analyzer implements the important process of inferring the structure of the text. Tokens and token types are used to form terms which are looked up in the term index. Tokens are processed before they are sent to the term index. For example, ‘word’ tokens may be converted to lower case so that they are matched regardless of case (‘Limited’ is the same word as ‘limited’), whereas the case of ‘acronym’ tokens is preserved (‘LLC’ is not the same word as ‘llc’).";Par. 207-"An optional stemming algorithm such as the Porter Stemmer can be applied to the input string. The output of this step is a modified input string.”; Par. 219-“An example of recognition of terms within a Microsoft Word document is shown in FIG. 25. The document contains complex data; formatted text, pictures (ActiveX and static JPEG) and a table with hyperlinked data within the cells. Parsing of the document into “terms” that can be processed (recognition of the terms, tokenizing and lookup) provides rich functionality. In this example only the words “Protein-tyrosine kinases (PTKs)” are processed. Once terms have been processed and their “position” in a hierarchical concept tree or ontology recognized, relationships to all other concepts within the ontology is determined. These relationships provide the ability to capture related-ness and similarity, and provide access to various actions.”);
extracting keywords associated with the project from the word tokens; (Encina Par. 133-“ Referring to FIG. 18, the text analyzer proceeds in three stages: [0134] Partitioning of the body of text into phrases [0135] Partitioning of phrases into words (tokens) and processing of the words by algorithms such as stemming [0136] Assignment of token types to tokens”; Par. 180-183 -“ The client recognizer begins by examining the entities (text and non-text) in the document. Non-text entities such as images, ActiveX controls, may be recognized as concepts using specialized methods. Text entities are pre-processed by a text analyzer and then submitted to the recognizer. The text analyzer proceeds in three stages 1)Partitioning of the body of text into phrases 2)Partitioning of phrases into words (tokens) 3)Assignment of token types to tokens”)
extract keywords associated with the project from the word tokens; (Encina Par. 133-“ Referring to FIG. 18, the text analyzer proceeds in three stages: [0134] Partitioning of the body of text into phrases [0135] Partitioning of phrases into words (tokens) and processing of the words by algorithms such as stemming [0136] Assignment of token types to tokens”; Par. 180-183 -“ The client recognizer begins by examining the entities (text and non-text) in the document. Non-text entities such as images, ActiveX controls, may be recognized as concepts using specialized methods. Text entities are pre-processed by a text analyzer and then submitted to the recognizer. The text analyzer proceeds in three stages 1)Partitioning of the body of text into phrases 2)Partitioning of phrases into words (tokens) 3)Assignment of token types to tokens”)
Gagné-Langevin is directed to a document processing system with the use of OCR capability and Encina improves upon how documents are accessed by word-tokens. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin by improving its OCR capability and utilizing the word-tokens for extracting keywords and utilize the Porter Stemmer algorithm , as taught by Encina, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of recognizing text and non-text within a document (Encina Par. 180).
Gagné-Langevin in view of Encina fail to teach the following feature taught by Miller:
 validating  ...on the development system; (Miller Par 240-"FIG. 9A presents the elements in the building and testing of the technology infrastructure in step 901. Step 901 focuses on acquiring, developing and testing the technology infrastructure. During step 901, additions and extensions to the execution/operations and development architectures are implemented, physical network and computing resources are developed, and a unified product is tested prior to the application product test.”)
Gagné-Langevin and Miller are directed to document management and analysis tools. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina to utilize workflow within project management, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina with the motivation of organizational management and improving the project delivery management process (Miller Par. 15) as recognized by Miller.
Gagné-Langevin in view of Encina in further view of Miller fail to teach the following feature taught by Gaun:
generating… production objects ….; (Gaun Abstract-" A system and method of the subject technology automatically constructs a database instruction from a template instruction, including one or more variable tokens, and one or more document object representations, each including an object type and a user-generated parameter. The one or more variable tokens in the template instruction are substituted by the user -generated parameter of a corresponding document object representation when the type of a respective variable token is matched to the type of the corresponding document object representation.”);
implementing…the production objects….; (Gaun Abstract-" A system and method of the subject technology automatically constructs a database instruction from a template instruction, including one or more variable tokens, and one or more document object representations, each including an object type and a user-generated parameter. The one or more variable tokens in the template instruction are substituted by the user -generated parameter of a corresponding document object representation when the type of a respective variable token is matched to the type of the corresponding document object representation.”);
validating…the production objects to be implemented…(Gaun Abstract-" A system and method of the subject technology automatically constructs a database instruction from a template instruction, including one or more variable tokens, and one or more document object representations, each including an object type and a user-generated parameter. The one or more variable tokens in the template instruction are substituted by the user -generated parameter of a corresponding document object representation when the type of a respective variable token is matched to the type of the corresponding document object representation.”);
… and providing by the creator of the process manager,  the production objects…(Gaun Abstract-" A system and method of the subject technology automatically constructs a database instruction from a template instruction, including one or more variable tokens, and one or more document object representations, each including an object type and a user-generated parameter. The one or more variable tokens in the template instruction are substituted by the user -generated parameter of a corresponding document object representation when the type of a respective variable token is matched to the type of the corresponding document object representation.”; Col 11 Ln 10-30 One or more sequences of instructions may be stored as firmware on a ROM within processor 401. Likewise, one or more sequences of instructions may be software stored and read from system memory 405,)
Gagné-Langevin and Miller are directed to document management and analysis tools. Gaun improves upon the keyword extraction via tokenization.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina in further view of Miller to generate production objects, as taught by Gaun, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina in further view of Miller with the motivation of improving access and interaction with data stored in database (Gaun Col. 1Ln 1-22) as recognized by Gaun.
Regarding Claim 13, Gagné-Langevin in view of Encina in further view of Miller in further view of Gaun teach the method of claim 12….
Gagné-Langevin:
…further comprising: automatically generating the project documents detailing generation of a process manager.; … (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input. While automation in this manner may reduce the human resource cost in generating and reviewing documents, there still remains a need for the exercise of professional skill and judgment in the preparation and review of many types of documents, particularly “bespoke” documents. Human judgment cannot be completely delegated to computers.”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”)
Regarding Claim 14, Gagné-Langevin in view of Encina in further view of Miller in further view of Gaun teach the method of claim 13 wherein generating the production objects further comprises:… stated above.
Gagné-Langevin teaches:
generating data objects including data from the data sources and data visualizations. (Gagne-Langevin Par. 52-"In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”)
Regarding Claim 15, Gagné-Langevin in view of Encina in further view of Miller in further view of Gaun teach the method of claim 13….
Gagné-Langevin teaches
wherein executing each of the process steps further comprises: identifying sub-processes in each of the process steps; and executing, by the process manager, the sub-processes identified in each of the process steps (Gagné-Langevin [identifying] Par. 78-“Prescribed elements may be predefined for the document according to any authoritative text or guideline applicable to the document. For example, guidelines for the document may require or recommend inclusion of certain kinds of substantive content (e.g., compensation data, biographical information)”; [Executing] Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory.; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.);
Regarding Claim 16, Gagné-Langevin in view of Encina in further view of Miller in further view of Gaun teach the method of claim 13….
Gagné-Langevin in view of Encina in further view of Miller fail to teach the following feature taught by Gaun:
wherein generating production objects further comprises: determining, if the machine-executable instructions exist in the solutions database; and retrieving, if the machine-executable instructions exist in the database. (Gaun Abstract-" A system and method of the subject technology automatically constructs a database instruction from a template instruction, including one or more variable tokens, and one or more document object representations, each including an object type and a user-generated parameter. The one or more variable tokens in the template instruction are substituted by the user-generated parameter of a corresponding document object representation when the type of a respective variable token is matched to the type of the corresponding document object representation."; Col 1 Ln48-65-"A machine-readable medium is also disclosed, the machine-readable medium having machine-executable instructions stored thereon, which when executed by a machine or computer cause the machine or computer to perform a method for constructing a database instruction. In one aspect, the method includes receiving a machine-readable document template including a template instruction, the template instruction including a command keyword, a variable descriptor token associated with the command keyword, and a target clause, wherein the variable descriptor token includes a token attribute defining a variable type. The method further includes receiving a document object representation including an object type and an user-generated parameter, matching the object type and the token attribute, and generating the database instruction from the template instruction, the database instruction including a command parameter generated by substituting the variable descriptor token with the user generated parameter.”);
Gagné-Langevin and Miller are directed to document management and analysis tools. Gaun improves upon the keyword extraction via tokenization.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Encina in further view of Miller to generate production objects, as taught by Gaun, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Encina in further view of Miller with the motivation of improving access and interaction with data stored in database (Gaun Col. 1Ln 1-22) as recognized by Gaun.

Regarding Claim 17, Cancelled 

Regarding Claim 18, Cancelled

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20140280179A1 to Coleman.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624